Citation Nr: 0211223	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.  

(The issue of entitlement to service connection for diabetes 
mellitus will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to August 
1988, and on active duty for training from April 1992 to July 
1992.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2000, the Board remanded this matter to the 
RO for the scheduling of a Board hearing at the RO.  In a 
February 2001 written statement, the veteran canceled his 
request for a Board hearing.  He appeared at a hearing before 
an RO hearing officer in January 2002.  

The Board is undertaking additional development of the issue 
of entitlement to service connection for diabetes mellitus, 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When the development has been completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his representative, 
the Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  In a June 1995 rating decision, the RO denied entitlement 
to service connection for diabetes mellitus; a timely notice 
of disagreement was not received to initiate an appeal from 
that determination.  

2.  Evidence received since the June 1995 rating decision is 
new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The June 1995 rating decision which denied entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence received since the June 1995 rating decision is 
new and material; the claim of entitlement to service 
connection for diabetes mellitus has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
diabetes mellitus was originally denied in a June 1995 rating 
decision on the basis that the condition preexisted military 
service and there was insufficient evidence of aggravation.  
The veteran was informed of this decision in a letter dated 
in June 1995.  He submitted a notice of disagreement in 
August 1996; however, it was determined to be untimely by the 
RO because it was not received within one year of the June 
1995 notification letter.  The June 1995 rating decision 
therefore became final based upon the evidence then of 
record.  See 38 U.S.C.A. § 7105(c).  However, a claim will be 
reopened if new and material evidence is received since the 
last decision denying the claim on any basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a).  The RO initially 
found that new and material evidence had not been received to 
reopen the veteran's claim.  However, the RO subsequently 
viewed certain items of evidence as new and material and 
reopened the claim, but denied under a merits analysis.  
Although the RO determined that new and material evidence was 
received to reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

A review of the record reflects that VA and private medical 
opinions and statements have been received since the RO's 
June 1995 decision.  A January 1997 private medical statement 
indicates that there was no evidence of diabetes mellitus 
before April or May 1992 and it did not appear to be a 
preexisting condition.  A January 2001 private medical 
statement indicates that the veteran's diabetes mellitus had 
its onset in 1992.  An August 2001 VA medical opinion states 
that although the veteran was first diagnosed with diabetes 
mellitus in April 1992, it is a disorder with an insidious 
onset and it would be unlikely to have originated between the 
veteran's entry onto active military service on April 12, 
1992 and his induction physical on April 15, 1992.  A follow-
up statement from the veteran's private physician indicates 
that a person is considered to have diabetes only when 
diagnosed by a health practitioner.  In view of the basis for 
the June 1995 denial, the newly received evidence pinpointing 
the diagnosis of diabetes mellitus during military service is 
new and material and the claim must be reopened.  In other 
words, the Board agrees with and affirms the RO's finding in 
this regard.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The additional development to be conducted by 
the Board will ensure compliance with the notice and 
assistance provisions of this new legislation and 
implementing regulations.  


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.  To this extent only, the appeal is 
granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

